Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Thies (US 2007/0289482, hereafter Thies ‘482), Kanazawa et al (US 2007/0197602), and Thies et al (US 2011/0129284, hereafter Thies ‘284) for the following reasons:

Thies ‘482 discloses a color lead for writing devices comprising a binder, i.e. cellulose derivative such as carboxymethyl cellulose, wax, i.e. calcium stearate, a colorant, and a filler. The composition further comprises a boron nitride filler in the amount of at least 20 wt. %. The instant claims recite a composition comprising a polylactide binder in the amount of 10 to 25 wt. %, 5 to 15 wt. % wax, 0.1 to 2.5 wt. % palm oil and the remainder of the composition comprises graphite as the colorant and filler. 
While claim 1 may recite the transitional phrase “comprising”, by reciting that the remainder of the composition is graphite, the polymer-bonded refill is closed to additional ingredients. A common definition of “remainder” is “something that is left over after other parts have been taken way”, see attached pages of  The Free Dictionary. Thus, in a composition comprising 10 to 25 wt. % polylactide, 5 to 15 wt. % wax, and 0.1 to 2.5 wt. % palm oil, the “remainder graphite” necessarily means that what is left over the composition besides the recited amounts polylactide, wax, and palm oil is graphite.
 Given that Thies ‘482 requires the presence of boron nitride in the disclosed composition, and given that claim 1 is necessarily closed to additional ingredients, Thies ‘482 discloses a composition outside the scope of that claimed and does not disclose or suggest a composition comprising polylactide binder in the amount of 10 to 25 wt. %, 5 to 15 wt. % wax, 0.1 to 2.5 wt. % palm oil with the remainder being graphite as required in the present claims. 
Finally, it is noted that while the reference colors such as titanium dioxide and pigment blue 15:3 as well as fillers, the reference does not disclose or suggest a composition comprising graphite as required by the present claims.

Kanazawa et al discloses binders such as carboxymethyl cellulose and polylactide acid, i.e. a polylactide. However, the reference does not disclose a polymer-bonded refill composition comprising polylactide binder in the amount of 10 to 25 wt. %, 5 to 15 wt. % wax, 0.1 to 2.5 wt. % palm oil with the remainder being graphite as required in the present claims.

Thies '284 discloses a coloring composition comprising a polymer, filler, wax, colorants and additives (Abstract and [0028]). Specifically, the reference discloses a polymer bonded lead made from 10 to 30 wt. % polystyrene or styrene acrylonitrile as a binder and does not disclose or suggest that the composition comprises polylactide as required by the present claims.

In light of the above, it is clear that Thies ‘482, Kanazawa et al, and Thies ‘284 either alone or in combination do not disclose or suggest the polymer-bonded refill as required by the present claims.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767